ronald andrew mayo and leslie archer mayo petitioners v commissioner of internal revenue respondent docket no filed date p-h was engaged in the trade_or_business of gambling on horse races during ps attached a schedule c profit or loss from business to their federal_income_tax return on which they reported the results of p-h’s gambling busi- ness including gross_receipts of dollar_figure and expenses of dollar_figure consisting of dollar_figure for wagers placed and dollar_figure in expenses_incurred in connection with the conduct of the gambling business ps deducted the excess of the schedule c expenses over gross_receipts dollar_figure as a busi- ness loss against their other income r issued a notice of defi- verdate 0ct date jkt po frm fmt sfmt v files mayo sheila united_states tax_court reports ciency disallowing dollar_figure of ps’ claimed loss from gambling ie the amount by which expenses from p-h’s gambling activity exceeded gross_receipts from gambling r contends that ps’ allowable losses from p-h’s gambling business are limited to the reported gross_receipts from the business pursu- ant to sec_165 r further maintains that the losses from wagering transactions for purposes of sec_165 include both the dollar_figure cost of wagers placed by p-h and the dollar_figure in expenses he incurred in connection with the conduct of the gambling business finally r determined that ps are liable for an accuracy-related_penalty under sec_6662 and b for a substantial_understatement_of_income_tax held sec_165 applies to p-h notwithstanding his engagement in the trade_or_business of gambling and limits his allowable losses from wagering transactions to the extent of gains from such transactions the holding of 16_tc_1214 to that effect followed held further trade_or_business_expenses incurred by p-h in the conduct of the trade_or_business of gambling other than the cost of wagers are not subject_to the limitation of sec_165 but are instead deductible under sec_162 the holding of offutt v commissioner supra to the contrary will no longer be followed held further ps are not liable for any penalty under sec_6662 and b ronald andrew mayo and leslie archer mayo pro sese michael s hensley for respondent gale judge respondent determined a deficiency of dollar_figure in federal_income_tax and an accuracy-related_penalty under sec_6662 and b of dollar_figure with respect to peti- tioners’ taxable_year respondent subsequently con- ceded that petitioner ronald andrew mayo petitioner was in the trade_or_business of gambling during and allowed petitioner’s gambling expenses which totaled dollar_figure to be deducted as trade_or_business_expenses to the extent of his gross_receipts from gambling dollar_figure the foregoing concessions resulted in a reduced deficiency and accuracy- unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect during the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure the foregoing reflected among other adjustments respondent’s determination that petitioner ronald andrew mayo was not engaged in the trade_or_business of gambling and was therefore required to claim any gambling_losses but only to the extent of gambling gains as itemized_deductions petitioner leslie archer mayo signed a joint_return for the taxable_year at issue but had no active involvement in the gambling activity verdate 0ct date jkt po frm fmt sfmt v files mayo sheila mayo v commissioner related penalty of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner’s engagement in the trade or busi- ness of gambling entitles him to deduct the losses from his gambling business from gross_income without regard to sec_165 which allows wagering losses only to the extent of wagering gains whether petitioner is entitled to deduct the expenses other than the costs of wagers incurred in carrying on his gambling business pursuant to sec_162 without regard to sec_165 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 and b for substantial_understatement_of_income_tax findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the exhibits attached thereto petitioners resided in california when the petition was filed the parties have stipulated that petitioner was engaged in the trade_or_business of gambling on horse races during during that year he wagered dollar_figure on the outcome of horse races and won dollar_figure as a result of the wagers he placed petitioners attached a schedule c profit or loss from business to the federal_income_tax return on which they reported the results of petitioner’s gambling busi- ness on the schedule c petitioners reported as gross_receipts the dollar_figure of proceeds from petitioner’s winning wagers and deducted as an expense the dollar_figure in wagers petitioner placed wagering expenses petitioners also claimed the following as expenses on the schedule c collec- tively business_expenses petitioner reserved relevancy objections to almost all of the stipulations and stipulated ex- hibits including portions of the federal_income_tax return the notice_of_deficiency issued with respect to and the notice cp2000 in which respondent conceded petitioner’s status as a professional gambler we hereby overrule petitioner’s relevancy objections certain stipula- tions concerning petitioner’s professional education and employment appear germane only to the accuracy-related_penalty for substantial_understatement_of_income_tax since we conclude that there is no substantial_understatement_of_income_tax on the return these stipulations are not material in any event verdate 0ct date jkt po frm fmt sfmt v files mayo sheila united_states tax_court reports expense car and truck interest office travel meals and entertainment telephone and internet admission entry fees subscriptions handicapping data atm fees amount dollar_figure big_number big_number big_number big_number total big_number petitioners deducted the total of the wagering expenses and business_expenses dollar_figure from the reported gross_receipts from wagering dollar_figure resulting in a reported net_loss on the schedule c of dollar_figure this figure was claimed as a busi- ness loss which petitioners deducted from gross_income on date respondent sent petitioners a notice_of_deficiency for in which he determined that petitioner was not engaged in the trade_or_business of gambling and was therefore required to claim any gambling_losses but only to the extent of gambling gains as itemized_deductions pursuant to sec_63 and subject_to the limitation of sec_68 rather than as trade_or_business_expenses under sec_62 on date respondent sent peti- tioners a notice cp2000 in which he conceded that petitioner was in the trade_or_business of gambling and that peti- tioners were to deduct petitioner’s wagering expenses and business_expenses on schedule c but only to the extent of his gross_receipts from gambling con- sequently respondent allowed schedule c expenses of only dollar_figure the amount of gross_receipts reported from gam- bling thereby eliminating the dollar_figure net_loss from gam- bling that petitioners had claimed as a deduction from gross_income respondent’s limitation of petitioners’ allowable deductions from gambling to dollar_figure effectively disallowed both the excess of the dollar_figure in wagering expenses over the dollar_figure in gross_receipts from gambling dollar_figure and business_expenses claimed in connection with the conduct of the gambling business dollar_figure therefore entitled petitioner’s gross_income consisted of wages interest refunds of state_and_local_income_taxes capital_gain pensions and annuities royalties social_security_benefits and trust fees verdate 0ct date jkt po frm fmt sfmt v files mayo sheila mayo v commissioner opinion i application of sec_165 to the trade_or_business of gambling sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_165 however provides that losses from wagering trans- actions shall be allowed only to the extent of the gains from such transactions the parties have stipulated that peti- tioner was in the trade_or_business of gambling on horse races in and that he wagered a total of dollar_figure on the outcome of horse races and won a total of dollar_figure as a result of this wagering during that year petitioner’s wagering expenses thus come within the description of both sec_162 and sec_165 see eg 762_f2d_1369 9th cir 580_f2d_357 9th cir revg tcmemo_1975_154 and tcmemo_1975_228 16_tc_1214 crawford v commissioner tcmemo_2010_54 valenti v commis- sioner tcmemo_1994_483 contends petitioner that under 480_us_23 the limitation of sec_165 on the deduction of gambling_losses does not apply to professional gamblers citing the supreme court’s observa- tion that basic concepts of fairness demand that gambling activity be regarded as a trade_or_business just as any other readily accepted activity id pincite petitioner con- tends that sec_165 does not apply to an individual engaged in the trade_or_business of gambling since it does not apply to other trades_or_businesses in this court considered whether an individual engaged in the trade_or_business of gambling is subject_to the sec_165 limitation on wagering losses holding that the limitation applied in these circumstances offutt v commis- sioner supra pincite6 accord 95_fsupp_242 in recent years we have repeatedly rejected the claim that 16_tc_1214 construed sec_23 of the code a prede- cessor of current sec_165 with identical language the language first appeared in the rev- enue act of ch sec_23 48_stat_689 and has remained unchanged since verdate 0ct date jkt po frm fmt sfmt v files mayo sheila united_states tax_court reports groetzinger modified this settled law and should be read as confining the application of sec_165 to casual or rec- reational gamblers and eliminating the section’s limitation on the deduction of the gambling_losses of professional gam- blers see crawford v commissioner supra lyle v commis- sioner tcmemo_1999_184 affd without published opinion 218_f3d_744 5th cir valenti v commissioner supra in valenti we considered this claim regarding groetzinger at length we observed that even though the gambling_losses of a professional gambler fall under both the sec_162 allowance of deductions for trade_or_business_expenses and the sec_165 limitation on the deduction of losses from wagering it is a well-settled principle that sec_165 as the more specific statute trumps the more general provisions of sec_162 the former provision operates as a limita- tion on deductions otherwise allowable under the latter see nitzberg v commissioner supra pincite see also boyd v united_states supra pincite3 skeeles v united_states supra pincite moreover we reasoned the supreme court in groetzinger did not consider the interplay between sec_162 and sec_165 because the restriction in sec_165 was not at issue in that case instead the issue decided in groetzinger was whether the taxpayer’s gambling activities constituted engagement in a trade_or_business under sec_162 for purposes of treating his gambling_losses as a tax preference item under the minimum_tax scheme governed by sec_55 and sec_56 valenti v commissioner supra in groetzinger the supreme court held that an individual engaged in gambling for his own account-that is not providing goods or services to others as would a casino operator or bookmaker-is engaged in a trade_or_business within the meaning of sec_62 and sec_162 with the result that his gambling_losses were not items of tax preference for purposes of the then-applicable alternative_minimum_tax as for the sugges- tion that groetzinger’s holding regarding the trade or busi- ness status of certain individual gamblers eliminated the sec_165 limitation in the case of professional gamblers we noted in valenti the consistent line of cases holding the sec_165 limitation applicable even where wagering activi- ties were conducted as a trade_or_business citing boyd v united_states supra estate of todisco v commissioner verdate 0ct date jkt po frm fmt sfmt v files mayo sheila mayo v commissioner f 2d 1st cir affg in part and vacating in part tcmemo_1983_247 nitzberg v commissioner supra skeeles v united_states supra offutt v commissioner supra ward v commissioner tcmemo_1986_237 and kozma v commissioner tcmemo_1986_177 see also lyle v commissioner supra the sec_165 limitation has been applied whether the professional gambler was an individual wagering for his own account see 762_f2d_1369 9th cir crawford v commis- sioner supra tschetschot v commissioner tcmemo_2007_38 praytor v commissioner tcmemo_2000_282 lyle v commissioner supra kochevar v commissioner tcmemo_1995_607 kozma v united_states supra an indi- vidual or partnership engaged in providing gambling services to others see estate of todisco v commissioner supra nitzberg v commissioner supra ward v commissioner supra or an individual engaged in both see skeeles v united_states supra offutt v commissioner supra in commissioner v groetzinger supra pincite the supreme court made the following observations regarding sec_165 federal legislation has been reluctant to treat gambling on a parity with more legitimate means of making a living and the confinement of gambling-loss deductions to the amount of gambling gains a provision brought into the income_tax law as sec_23 of the revenue act of and carried forward into sec_165 of the code closed the door on suspected abuses but served partially to differentiate genuine gambling_losses from many other types of adverse financial con- sequences sustained during the tax_year although 580_f2d_357 9th cir revg tcmemo_1978_154 and tcmemo_1978_228 reversed two memorandum opinions of this court the reversal turned upon different views concerning whether the wagering transactions at issue were those of the taxpayers or third parties and not upon a different view of the applicability of sec_165 to wagering activities conducted as a trade_or_business we acknowledge that the court_of_appeals for the ninth circuit to which an appeal would lie has voiced some doubts regarding this line of authority in kent v united_states 185_f3d_867 9th cir an unpublished opinion the court_of_appeals stated that its decisions in nitzberg v commissioner supra and 762_f2d_1369 9th cir clearly hold that sec_165 limits the deduction of gambling_losses even of those who gamble professionally however the court_of_appeals went on to note it is true that the u s supreme court’s decision in commissioner v groetzinger casts some doubt on the continued vitality of the reasoning of nitzberg and boyd but it did not overrule those decisions like the district_court a three-judge panel of this court is bound by our precedents if nitzberg and boyd are not to be followed any longer the court sitting en_banc must overrule them kent v united_states supra verdate 0ct date jkt po frm fmt sfmt v files mayo sheila united_states tax_court reports thus contrary to petitioner’s contention the supreme court acknowledged the congressional decision to treat gambling_losses differently from other losses for purposes of the fed- eral income_tax even when incurred as a means of making a living this passage cannot be readily reconciled with peti- tioner’s contention that 480_us_23 removed the sec_165 limitation on losses from wagering transactions when incurred in the con- duct of a trade_or_business the legislative_history of the enactment of the revenue act of act ch sec_23 48_stat_689 the predecessor of sec_165 also supports the conclusion that the limitation on losses from wagering transactions was intended to apply to all such losses even if incurred in the conduct_of_a_trade_or_business before enactment of act sec_23 there was no statutory provision specifically directed at wagering losses the courts had determined the deductibility of losses from gambling on the basis of the predecessors of sec_165 that allowed deductions for losses_incurred in any transaction entered into for profit though not connected with a trade_or_business caselaw and administrative rulings before enactment of act sec_23 held that the deductibility of gambling_losses depended upon whether the gambling was illegal or legal and whether it was undertaken for profit rather than merely for recre- ation losses from illegal gambling were deductible only to the extent of gains therefrom frey v commissioner 1_bta_338 losses from legal gambling were fully deduct- ible against other types of income if the gambling had been entered into for profit see g_c_m 1932_2_cb_85 see also 33_bta_668 con- struing law before enactment of act sec_23 as allowing deduction of losses from legal gambling against non- gambling income and not deductible at all if the gambling had not been entered into for profit beaumont v commis- see revenue act of ch sec_23 47_stat_180 revenue act of ch sec_23 45_stat_800 revenue act of ch sec_214 44_stat_26 revenue act of ch sec_214 40_stat_1067 allowing deductions for losses_incurred in any transaction entered into for profit though not connected with the trade_or_business the board_of_tax_appeals reasoned in frey v commissioner 1_bta_338 that a loss from illegal gambling had not been incurred in any transaction entered into for profit within the meaning of sec_214 of the revenue act of because the liability underlying the loss was not legally enforceable verdate 0ct date jkt po frm fmt sfmt v files mayo sheila mayo v commissioner sioner 25_bta_474 affd 73_f2d_110 d c cir against this backdrop congress decided in the act that the unlimited deduction for legal profit-motivated gam- bling was inappropriate instead congress determined that the judicially developed rule for illegal gambling which lim- ited losses to gains should be extended to legal gambling the report of the committee on ways and means explained sec_23 wagering losses existing law does not limit the deduction of losses from gambling transactions where such transactions are legal under the interpretation of the courts illegal gambling_losses can only be taken to the extent of the gains on such transactions a similar limitation on losses from legalized gambling is provided for in the bill h rept 73d cong 2d sess c b part see also s rept 73d cong 2d sess c b part to same effect since existing law at the time of enactment of the act allowed losses to be deducted in excess of gains only in the case of gambling entered into for profit see beaumont v commissioner supra the limitation on losses in the act was directed at profit-motivated gambling only as noted act sec_23 survives unchanged as sec_165 sec_165 was therefore from its inception intended to apply to profit- motivated gambling while caselaw at the time of enactment of the act had not addressed gambling rising to the level of a trade_or_business as opposed to gambling consti- tuting a transaction entered into for profit congress’ clear intention to limit losses for profit-motivated gambling makes doubtful any claim that congress did not intend the sec_165 limitation to apply to gambling conducted as a trade_or_business see also skeeles v united_states ct_cl pincite f_supp pincite to same effect offutt v commissioner t c pincite finding no basis for distin- guishing gambling conducted as a trade_or_business from gambling constituting a transaction entered into for profit for purposes of the sec_165 limitation on wagering losses only later was the language of sec_165 d -to the effect that losses from wagering trans- actions shall be allowed -interpreted as a liberalizing measure in the case of recreational gam- blers entitling them to deduct gambling_losses to the extent of gambling gains without regard to profit_motive see 162_f2d_853 5th cir affg in part and revg in part a memorandum opinion of this court see also 230_f2d_766 1st cir verdate 0ct date jkt po frm fmt sfmt v files mayo sheila united_states tax_court reports on the basis of the reasoning of valenti v commissioner tcmemo_1994_483 and the additional reasons discussed above we reject petitioner’s contention that commissioner v groetzinger supra requires a holding that the sec_165 limitation on losses from wagering transactions does not apply to persons engaged in the trade_or_business of gam- bling instead following 16_tc_1214 we hold that petitioner’s wagering expenses of dollar_figure constitute losses from wagering transactions that are limited by sec_165 to the gains he reported from wagering dollar_figure notwithstanding petitioner’s engage- ment in the trade_or_business of gambling accordingly respondent disallowance of dollar_figure of petitioner’s claimed loss is sustained ii definition of losses from wagering transactions we must now decide whether the sec_165 limitation on losses from wagering transactions is confined to peti- tioner’s wagering expenses or extends to his business_expenses as the parties dispute the point an implicit holding in offutt is that a professional gambler’s losses from wagering transactions for purposes of sec_165 include amounts expended on wagers as well as other expenses_incurred in carrying on the trade_or_business of gambling respondent relying on offutt v commissioner supra and 757_f2d_1 1st cir contends that losses from wagering trans- actions covers both so that petitioner may not deduct either the dollar_figure excess of his wagering expenses over gambling gross_receipts or the dollar_figure in business_expenses he claimed in connection with carrying on his gambling business offutt and estate of todisco held that sec_165 limits amounts expended on wagers as well as other expenses_incurred in carrying on the trade_or_business of gambling such as a bookmaker’s mailing printing and stenographic expenses offutt or his state taxes on wagering estate of todisco petitioner while acknowledging offutt again argues that the subsequent opinion in groetzinger requires a different result ie that the expenses of carrying on hi sec_12 respondent has not contended that the business_expenses claimed are not ordinary and necessary expenses of petitioner’s trade_or_business within the meaning of sec_162 or that they have not been substantiated verdate 0ct date jkt po frm fmt sfmt v files mayo sheila mayo v commissioner gambling business other than direct wagering expenses are deductible under sec_162 without regard to sec_165 neither the statute nor the regulations provide any defini- tion of losses from wagering transactions as used in sec_165 the legislative_history also provides no insight as it does not address this specific point offutt offered no reasoning to support the conclusion that losses from wagering transactions should be interpreted to cover both the cost of losing wagers as well as the more general_expenses incurred in the conduct of a gambling business although offutt’s interpretation of losses from wagering transactions has generally been followed by this court in the years since the case was decided see praytor v commissioner tcmemo_2000_282 kochevar v commis- sioner tcmemo_1995_607 kozma v commissioner tcmemo_1986_177 but see meredith v commissioner tcmemo_1984_651 allowing deduction of professional gambler’s transportation expense where wagering losses exceeded gains no court_of_appeals other than that for the first circuit in estate of todisco has had occasion to directly address it for the reasons discussed below we conclude that reconsideration of offutt’s interpretation of losses from wagering transactions is warranted and that it should no longer be followed losses while no court_of_appeals other than that for the first circuit has directly addressed whether from wagering transactions as used in sec_165 encompass the business_expenses of a professional gambler various courts of appeals and this court have considered the other side of the sec_165 equation- gains from such trans- actions -and construed that phrase quite narrowly the courts of appeals for the fifth and ninth circuits and this court have rejected arguments for an expansive reading of gains from wagering transactions and confined the phrase to the proceeds from a wager by the taxpayer where the tax- payer stands to gain or lose on the basis of chance see boyd we have expressed some subsequent doubts however whether the offutt holding con- cerning the nonwagering business_expenses of gambling is correct see kozma v commissioner tcmemo_1986_177 n quoting with reference to the offutt precedent justice brandeis in 273_us_34 it is usually more important that a rule_of law be settled than that it be settled right verdate 0ct date jkt po frm fmt sfmt v files mayo sheila united_states tax_court reports v united_states 762_f2d_1369 9th cir 976_f2d_975 5th cir 26_tc_1218 see also williams v commissioner tcmemo_1980_494 but see libutti v commissioner tcmemo_1996_108 in boyd v united_states supra the court_of_appeals for the ninth circuit in addition to finding that professional gambler boyd’s losses from poker played as a casino employee to attract customers were losses from wagering transactions limited by sec_165 was also faced with boyd’s claim that his share of the casino’s take-off from poker games conducted on the premises constituted gains from wagering transactions for purposes of sec_165 take-off was the fee the house charged card players for playing poker in the casino computed either hourly or as a share of each pot and boyd was paid pursuant to his employment contract a portion of the take-off from the poker games in which he participated finding no statutory or regulatory definition of gains from wagering transactions the court_of_appeals reasoned that the words should be given their ordinary meaning boyd v united_states supra pincite the court summarized the par- ties’ arguments and its conclusion as follows the irs argues that the phrase means gain from a wagering_transaction entered into by the taxpayer boyd argues that it means gain flowing to the taxpayer from a wagering_transaction whether as a participant or as the house taking a table rental while there is no controlling authority the irs position is more persuasive id the court_of_appeals found persuasive this court’s opinion in williams v commissioner supra wherein we held that tokes given to blackjack dealers by players were not the dealers’ gains from wagering transactions eligible to be offset by wagering losses tokes are chips placed as a separate bet by a blackjack player for the dealer if the player’s hand wins the winnings from the separate toke bet are given to the dealer the dealer-taxpayers in williams argued that their toke income constituted gambling winnings that could be offset by gambling_losses we rejected that claim because the toke bet under casino policy and state law remained under the control of the player until the winnings if any verdate 0ct date jkt po frm fmt sfmt v files mayo sheila mayo v commissioner were given to the dealer thus we concluded it was the player not the dealer who had entered into a wagering_transaction and any gain received by the dealer in connec- tion with the transaction was not gain from a wagering_transaction the court_of_appeals in boyd adopted our rea- soning in williams in holding that boyd’s share of take-off income was not gain from a wagering_transaction while boyd had contended that the take-off income was gain from a wagering_transaction because it had flowed to him from a wagering_transaction the court_of_appeals concluded that the take-off income was not gain from a wagering_transaction because it was not the result of a wager boyd had entered boyd v united_states supra pincite in allen v u s govt dept of treasury supra the court_of_appeals for the fifth circuit reached the same result on similar reasoning as we reached in williams regarding a blackjack dealer’s toke income the court_of_appeals rea- soned that since the dealer has no part in deciding to make the wager and stands to lose nothing by it he does not have gain from a wagering_transaction as contemplated in sec_165 when he receives the winning proceeds from a toke bet made on his behalf id pincite see also 3_f3d_625 2d cir taxpayer who stole racing tickets that generated net gambling_losses had theft income not gain from wagering transactions under sec_165 affg tcmemo_1992_478 in sum to the extent this court and the courts of appeals have considered the question they have generally held that gains from wagering transactions within the meaning of sec_165 must be the actual product of wagers entered by the taxpayer generally it is not sufficient that the gain arise merely in connection with the conduct of wagering activities the gain must be the direct result of a wager entered by the taxpayer by contrast the holding in 16_tc_1214 is that losses from wagering transactions extends to expenses_incurred in we noted that for example the dealer was not free to take the toke chip before the cards were played and a player was free to take back a winning bet he had placed for a dealer an exception is this court’s memorandum opinion in libutti v commissioner tcmemo_1996_108 which held that complimentary goods and services provided to the taxpayer by a ca- sino to induce gambling are gains from wagering for purposes of sec_165 we nonetheless emphasized that the nexus of the comps to the placement of wagers was close direct evident and strong verdate 0ct date jkt po frm fmt sfmt v files mayo sheila united_states tax_court reports connection with the conduct of a wagering activity such as a bookmaker’s mailing printing and stenographic expenses even though such expenses are not the direct result of a wager by the taxpayer take-off and toke gains from card games have an equally close if not closer nexus to wagering transactions as do the mailing printing and stenographic expenses of a bookmaker yet the latter are treated as from wagering transactions in offutt and its progeny when the issue is what constitutes a loss while the former are not treated as from wagering transactions by this and other courts when determining what constitutes a gain sec_165 by its terms applies to losses and to gains from wagering transactions the use of different principles for determining what constitutes a gain versus a loss from a wagering_transaction finds no support in the statute the narrower interpretation that has been applied to gains from wagering transactions requiring that they be the result of a wager entered by the taxpayer more closely reflects the ordinary meaning of the words used in the statute which is the applicable standard see 331_us_1 284_us_552 offutt’s more expansive interpreta- tion of losses from wagering transactions as covering expenses that are not the result of the taxpayer’s wager goes beyond the ordinary meaning of the statutory phrase in addition the supreme court’s opinion in 356_us_27 decided years after offutt casts some doubt on the treatment of a professional gam- bler’s nonwagering business_expenses as creating a loss from a wagering_transaction limited by sec_165 sullivan concerned the deductibility of the wage and rental expenses of the partners in an illegal bookmaking operation the tax_court had held that deductions for these expenditures were not allowable because the expenditures were illegal the court_of_appeals reversed our decision and the supreme court affirmed the decision of the court_of_appeals holding that the bookmaking operation’s expenditures_for wages and rent were ordinary and necessary business_expenses deduct- ible under sec_162 the amounts paid as wages to employees and to the landlord as rent are ‘ordinary and necessary expenses’ in the accepted meaning of the words verdate 0ct date jkt po frm fmt sfmt v files mayo sheila mayo v commissioner that is enough to permit the deduction unless it is clear that the allow- ance is a device to avoid the consequence of violations of a law or otherwise contravenes the federal policy expressed in a statute or regula- tion id pincite emphasis added absent from the supreme court’s analysis was any reference to the sec_165 limitation on wagering losses which under the reasoning of offutt would be applicable to wages and rent incurred in conducting a bookmaking business while as indicated in the lower court opinions the taxpayers in sullivan had sufficient wagering gains so that sec_165 would not have operated to limit the deduction of wage and rent expenses the absence of any analysis to establish this point suggests that the supreme court did not consider sec_165 to apply to a gambling business’ expenses of this nature moreover the court_of_appeals for the ninth circuit while not expressly holding that the sec_165 limitation is confined to direct wagering expenses has nonetheless employed reasoning which strongly implies as much in 762_f2d_1369 9th cir boyd had also sought to deduct as business_expenses under sec_162 his tipping expenses and the take-off fees he paid in order to play poker at the casino boyd was a refund pro- ceeding and the court_of_appeals held that boyd was not entitled to raise his claim for deductions for the tipping and take-off fees because he had not sufficiently identified these grounds in his refund claim filed with the secretary as required by the regulations under sec_7422 the court_of_appeals distinguished between wagering losses_and_expenses incidental to gambling observing that the latter would not be subject_to the sec_165 deduction limit id pincite the court_of_appeals reasoned as follows in his claim boyd stated that he incurred losses from participating in the casino poker games and that t his expense was deductible under sec_162 this expense plainly refers to the poker losses and nowhere does the claim mention tipping or take-off fees taken at its face value boyd’s claim directed the irs’ attention to losses_incurred betting on poker hands and nothing else moreover the wording of boyd’s alter- native theory strengthens this impression it refers to sec_165 which provides that wagering losses may be deducted only up to the the taxpayer in 16_tc_1214 was engaged in both book- making and gambling for his own account verdate 0ct date jkt po frm fmt sfmt v files mayo sheila united_states tax_court reports amount of wagering gains reinforcing by implication the claim’s express statement that the losses for which deduction was sought were actual wagering losses not other unspecified expenses incidental to gambling which would not be subject_to the sec_165 deduction limit id fn ref omitted emphasis added if the court_of_appeals had thought that boyd’s tipping and take-off fees were simply a component of losses from wagering transactions to which the sec_165 limitation applied then distinguishing them from boyd’s poker losses would not have been necessary since boyd’s poker losses exceeded his wagering gains the tipping and take-off fees clearly would have been nondeductible because they were likewise in excess of wagering gains instead the court_of_appeals distinguished the tipping and take-off fees as raising different legal issues than the poker losses as a consequence boyd’s failure to adequately identify these other issues in his administrative refund claim precluded the tip- ping and take-off fees from being raised in the refund_suit a necessary premise of the court of appeals’ holding is that the tipping and take-off fees did not necessarily constitute losses from wagering transactions within the meaning of sec_165 finally the commissioner has applied the holding in 16_tc_1214 regarding the treatment of nonwagering expenses inconsistently since offutt the commissioner has successfully maintained in many cases that the nonwagering business_expenses of a professional gambler are limited by sec_165 see estate of todisco v commissioner f 2d pincite praytor v commissioner tcmemo_2000_282 kochevar v commis- sioner tcmemo_1995_607 kozma v commissioner tcmemo_1986_177 while in other cases he has conceded their deductibility notwithstanding sec_165 see crawford v commissioner tcmemo_2010_54 tschetschot v commis- sioner tcmemo_2007_38 or failed to assert the sec_165 limitation on expenses of this type see meredith v the court_of_appeals noted for example that lavish tipping might raise the issue of wheth- er it was an ordinary and necessary business_expense within the meaning of sec_162 and that take-off fees raised the issue of whether they should be construed as a component of a wa- ger’s cost rather than a business_expense see also orr v commissioner t c summary opinion we do not cite orr as prece- dent see sec_7463 but merely to document the commissioner’s concession in that case that gambling-related travel_expenses of a professional gambler were deductible notwithstanding sec_165 verdate 0ct date jkt po frm fmt sfmt v files mayo sheila mayo v commissioner commissioner tcmemo_1984_651 after respondent had taken the position in this case that petitioner’s business_expenses were limited by sec_165 the internal rev- enue service announced that it would no longer follow offutt or estate of todisco see irs chief_counsel attorney memo- randum am2008-013 date however our failure to address offutt may invite further administrative inconsist- ency concerning a professional gambler’s entitlement to deductions under sec_162 for the nonwagering trade_or_business_expenses of engaging in gambling for the foregoing reasons we conclude that the holding in offutt v commissioner supra that losses from wagering transactions include the trade_or_business_expenses of a professional gambler other than the costs of wagers should no longer be followed we accordingly hold that petitioner is entitled to deduct under sec_162 the dollar_figure in busi- ness expenses claimed in connection with carrying on his gambling business iii accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 and b for a substantial_understatement_of_income_tax on their federal_income_tax return respondent’s determination was premised upon the disallowance of both the dollar_figure excess of wagering expenses over gross_receipts from wagering and the dollar_figure in business_expenses not part of the costs of wagers since we have sustained respondent only with respect to the former the resulting understatement would not be a substantial_understatement_of_income_tax as defined in sec_6662 accordingly respondent’s determination as to the sec_6662 and b accuracy-related_penalty is not sustained to reflect the foregoing decision will be entered under rule reviewed by the court moreover respondent’s reliance on offutt in this case to deny petitioner’s business_expenses incurred in gambling would result in an addition_to_tax for substantial_understatement of in- come tax if respondent’s position were upheld respondent has not argued that any of petitioner’s claimed business_expenses were so inte- gral to his wagers that they should be treated as part of the wagers’ cost we leave any such issue for another day verdate 0ct date jkt po frm fmt sfmt v files mayo sheila united_states tax_court reports colvin cohen thornton marvel goeke wherry kroupa holmes gustafson paris and morrison jj agree with this opinion halpern j concurring i agree with the result reached by the majority and write separately only to question the vitality of our memorandum opinion in libutti v commis- sioner tcmemo_1996_108 in which we held that dollar_figure mil- lion in comps including free cars and european vacations that the taxpayer received from an atlantic city casino are gains from wagering transactions for purposes of sec_165 the majority describes libutti as an excep- tion to the general_rule that ‘gains’ from ‘wagering trans- actions’ within the meaning of sec_165 must be the actual product of wagers entered by the taxpayer majority op p and note the majority reports that in libutti we emphasized that the nexus of the comps to the tax- payer’s wagering was ‘close direct evident and strong ’ majority op note before that statement in libutti how- ever we stated although petitioner’s receipt of the comps did not directly hinge on the success or failure of his wagers he received the comps incident to his direct participation in wagering transactions emphasis added compare that statement to what we say today generally it is not suffi- cient that the gain arise merely in connection with the con- duct of wagering activities the gain must be the direct result of a wager entered by the taxpayer majority op p whether there is any material difference between incident to and in connection with remains to be seen and whether the libutti result can survive as an exception to the general_rule in the light of our analysis herein also remains to be seen goeke and holmes jj agree with this concurring opinion f verdate 0ct date jkt po frm fmt sfmt v files mayo sheila
